Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I in the reply filed on 05/07/2021 is acknowledged.
Claims 9 – 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/07/2021. 
Claims 1- 8 are examined on the merits in the present Office Action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 156 – 184 of copending Application No. 16/967,375 in view of  McDonald et al, (McDonald-Hyman, Cameron et al. Blood vol. 128,7 (2016): 1013-7. doi:10.1182/blood-2016-05-715896 on IDS of 12/16/2019), hereinafter McDonald, in view of Scheidawand et al (Schneidawind, Dominik, et al. Blood, The Journal of the American Society of Hematology 124.22 (2014): 3320-3328, on IDS of 12/16/2019), hereinafter Schneidawand. 
This is a provisional nonstatutory double patenting rejection.

The co-pending application does not recite that the GVHD prophylactic agent is iNKT cells nor that the human subject has chronic GVHD. 
However, Schneidawand teaches that donor CD4 invariant natural killer T (iNKT) cells protect from GVHD morbidity and mortality in a murine model of allogeneic hematopoeitc cell transplantation, and thus iNKT cells can be considered a GVHD prophylactic agent (see entire document, in particular, Abstract, Key Points, and Discussion). Specifically, BALB/c recipient mice were treated with lethal total body irradiation and received donor CD4+ iNKT cells from C57BL/6 mice via tail vein injection (see Methods, in particular, “Allogenic bone marrow transplantation” subsection). Donor CD4+ iNKT cells inhibited proliferation of alloreactive T cells and promoted a robust expansion of donor Tregs (see Abstract, and Results on pages 3323-3325). Schneidawand further states that cellular immunotherapy with iNKT cells have some benefits over the adoptive transfer of Tregs. In particular, iNKT cells are more clearly defined through their semi-invariant TCR, allowing for the isolation of a pure cell population; and, the in vitro expansion capacity of iNKT cells is several thousand fold and thus is much higher than that of Tregs.  iNKT cells can therefore be expanded easily from donor peripheral blood, whereas apheresis eventually followed by in vitro expansion is required for Tregs (see left column on Page 3327 of Discussion).
McDonald teaches that the adoptive transfer of T regulatory cells ameliorates established chronic GVHD in a multi-organ disease system mouse model characterized by GC reactions, antibody deposition, and lung dysfunction (see entire documents, in particular, Abstract and Key points). Specifically, single infusion with wild-type (WT) Tregs on day 28 significantly reduced 
It would have been obvious to one of ordinary skill in the art to administer iNKT cells to treat chronic GVHD disease in a subject. One of ordinary skill in the art would have been motivated to so given that 1) iNKT cells promote the robust expansion of donor Tregs in vivo and 2) adoptively transferred Tregs has been shown to ameliorate established chronic GVHD. Moreover, iNKT cells can be easily isolated and greatly expanded from donor peripheral blood in vitro compared to Tregs.  While multiple administrations of iNKT cells are not specified by the combined teachings, the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum frequency of iNKT cell administration to effectively treat chronic GVHD in a subject. Therefore, one would expect that iNKT cells can be used to more effectively treat chronic GVHD in a subject. 

Claims 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 156 – 184 of copending Application No. 16/967,375 in view of  McDonald and Schneidawand, as applied to claims 1-6 above, and further in view of view of Exley et al (Exley, Mark A., Brian Wilson, and Steven P. Balk. Current protocols in immunology 90.1  (Duramad, Omar, et al. Biology of Blood and Marrow Transplantation 17.8 (2011): 1154-1168 on IDS of 12/16/2019), hereinafter Duramad.  
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending application in view of McDonald and Schneidawand have been discussed above and differ from the instantly claimed invention in that neither the in vitro expansion of iNKT cells nor contacting iNKT cells with RGI-2001 prior to administration is taught. 
However, Exley teaches that due to the relatively low frequency of iNKT cells in human peripheral blood, it has become usual to generate cell lines or clones for many functional studies. T cell lines that are highly enriched for iNKT can be generated by an initial purification step from peripheral blood. After iNKT purification, the most reliable method for selective expansion is to stimulate in vitro with α–GalCer and irradiated autologous PBMC or adherent monocytes/monocytic dendritic cells as source of APCs and feeder cells, or alternatively use of a stable α–GalCer analogue (see entire document, in particular, “Isolation of Invariant NKT Cells” section, specifically the first and fourth paragraphs). 
Duramad further teaches that KRN700 (or RGI-2001), a synthetic derivative of α-galactosyl-ceramide, can effectively induce the expansion of iNKT cells in vivo (see entire document, in particular, Abstract and first paragraph under Results section). 
It would have been obvious to one of ordinary skill in the art to expand iNKT cells with RGI-2001 prior to administration to treat chronic GVHD. One of ordinary skill in the art would have been motivated to do so since iNKT cells are a rare cell population and thus would benefit from expansion in vitro/ex vivo to generate numbers that can be used in functional assays; and RGI-2001, a synthetic derivative of α-galactosyl-ceramide, effectively induces the expansion of 

Claims 1 – 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 156 – 184 of copending Application No. 16/967,375 in view of  Su et al, (Su, H., et al. British Journal of Dermatology 158.6 (2008): 1197-1209), hereinafter Su, in view of Scheidawand et al (Schneidawind, Dominik, et al. Blood, The Journal of the American Society of Hematology 124.22 (2014): 3320-3328, on IDS of 12/16/2019), hereinafter Schneidawand. 
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites a method of treating a human subject in need thereof at least one GVHD prophylactic agent and in addition to various cell populations (co-pending claim 1).
The co-pending application does not recite that the GVHD prophylactic agent is iNKT cells nor that the human subject has chronic GVHD. 
However, Schneidawand teaches that donor CD4 invariant natural killer T (iNKT) cells protect from GVHD morbidity and mortality in a murine model of allogeneic hematopoeitc cell transplantation, and thus iNKT cells can be considered a GVHD prophylactic agent (see entire document, in particular, Abstract, Key Points, and Discussion). Specifically, BALB/c recipient mice were treated with lethal total body irradiation and received donor CD4+ iNKT cells from C57BL/6 mice via tail vein injection (see Methods, in particular, “Allogenic bone marrow transplantation” subsection). Donor CD4+ iNKT cells inhibited proliferation of alloreactive T cells 
Su teaches that the adoptive transfer of CD4+CD25+ T regulatory cells reverses murine lupus-like syndrome of chronic graft-versus-host disease (see entire document, in particular, Abstract and Page 1203 of Results). Specifically, CB6F1 mice received intravenous injection of BALB/c splenic lymphocytes. CB6F1 recipients were monitored for clinical signs of lupus-like syndrome of cGVHD by the following parameters: body weight, autoantibody, pathological changes of kidney. At day 14 after induction of the disease, mice received intravenous injection of freshly isolated CD4+CD25+ Tregs, in vitro expanded Tregs, and TGF-β induced Tregs. The adoptive transfer of Tregs led to a recovery of body weight and mitigation of anti-dsDNA autoantibody titres similar to normal CB6F1 mice. 
It would have been obvious to one of ordinary skill in the art to administer iNKT cells rather than Tregs to treat chronic GVHD disease in a subject. One of ordinary skill in the art would have been motivated to so given that 1) iNKT cells promote the robust expansion of donor Tregs in vivo and 2) adoptively transferred Tregs has been shown to ameliorate established chronic GVHD. Moreover, iNKT cells can be easily isolated and greatly expanded from donor peripheral blood in vitro compared to Tregs.  Further, while multiple administrations of iNKT cells are not specified by the combined teachings, the courts have stated "[W]here the general conditions of a 

Claims 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 156 – 184 of copending Application No. 16/967,375 in view of  Su and Schneidawand, as applied to claims 1-6 above, and further in view of view of Exley et al (Exley, Mark A., Brian Wilson, and Steven P. Balk. Current protocols in immunology 90.1 (2010): 14-11), hereinafter Exley, and Duramad et al, (Duramad, Omar, et al. Biology of Blood and Marrow Transplantation 17.8 (2011): 1154-1168 on IDS of 12/16/2019), hereinafter Duramad.  
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending application in view of Su and Schneidawand have been discussed above and differ from the instantly claimed invention in that neither the in vitro expansion of iNKT cells nor contacting iNKT cells with RGI-2001 prior to administration is taught. 
However, Exley teaches that due to the relatively low frequency of iNKT cells in human peripheral blood, it has become usual to generate cell lines or clones for many functional studies. T cell lines that are highly enriched for iNKT can be generated by an initial purification step from peripheral blood. After iNKT purification, the most reliable method for selective expansion is to stimulate in vitro with α–GalCer and irradiated autologous PBMC or adherent 
Duramad further teaches that KRN700 (or RGI-2001), a synthetic derivative of α-galactosyl-ceramide, can effectively induce the expansion of iNKT cells in vivo (see entire document, in particular, Abstract and first paragraph under Results section). 
It would have been obvious to one of ordinary skill in the art to expand iNKT cells with RGI-2001 prior to administration to treat chronic GVHD. One of ordinary skill in the art would have been motivated to do so since iNKT cells are a rare cell population and thus would benefit from expansion in vitro/ex vivo to generate numbers that can be used in functional assays; and RGI-2001, a synthetic derivative of α-galactosyl-ceramide, effectively induces the expansion of iNKT cells in vivo. Therefore, one of ordinary skill in the art would expect that in vitro/ex vivo expansion of iNKT cells with RGI-2001 prior to administration to increase the efficacy of iNKT cell treatment of chronic GVHD in a subject. 

Claims 1 – 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/031,213 in view of  McDonald et al, (McDonald-Hyman, Cameron et al. Blood vol. 128,7 (2016): 1013-7. doi:10.1182/blood-2016-05-715896 on IDS of 12/16/2019), hereinafter McDonald,, in view of Scheidawand et al (Schneidawind, Dominik, et al. Blood, The Journal of the American Society of Hematology 124.22 (2014): 3320-3328, on IDS of 12/16/2019), hereinafter Schneidawand. 
This is a provisional nonstatutory double patenting rejection.

The co-pending application does not recite that the GVHD prophylactic agent is iNKT cells nor that the human subject has chronic GVHD. 
However, Schneidawand teaches that donor CD4 invariant natural killer T (iNKT) cells protect from GVHD morbidity and mortality in a murine model of allogeneic hematopoeitc cell transplantation, and thus iNKT cells can be considered a GVHD prophylactic agent (see entire document, in particular, Abstract, Key Points, and Discussion). Specifically, BALB/c recipient mice were treated with lethal total body irradiation and received donor CD4+ iNKT cells from C57BL/6 mice via tail vein injection (see Methods, in particular, “Allogenic bone marrow transplantation” subsection). Donor CD4+ iNKT cells inhibited proliferation of alloreactive T cells and promoted a robust expansion of donor Tregs (see Abstract, and Results on pages 3323-3325). Schneidawand further states that cellular immunotherapy with iNKT cells have some benefits over the adoptive transfer of Tregs. In particular, iNKT cells are more clearly defined through their semi-invariant TCR, allowing for the isolation of a pure cell population; and, the in vitro expansion capacity of iNKT cells is several thousand fold and thus is much higher than that of Tregs.  iNKT cells can therefore be expanded easily from donor peripheral blood, whereas apheresis eventually followed by in vitro expansion is required for Tregs (see left column on Page 3327 of Discussion).
McDonald teaches that the adoptive transfer of T regulatory cells ameliorates established chronic GVHD in a multi-organ disease system mouse model characterized by GC reactions, antibody deposition, and lung dysfunction (see entire documents, in particular, Abstract and Key points). Specifically, single infusion with wild-type (WT) Tregs on day 28 significantly reduced 
It would have been obvious to one of ordinary skill in the art to administer iNKT cells to treat chronic GVHD disease in a subject. One of ordinary skill in the art would have been motivated to so given that 1) iNKT cells promote the robust expansion of donor Tregs in vivo and 2) adoptively transferred Tregs has been shown to ameliorate established chronic GVHD. Moreover, iNKT cells can be easily isolated and greatly expanded from donor peripheral blood in vitro compared to Tregs.  While multiple administrations of iNKT cells are not specified by the combined teachings, the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum frequency of iNKT cell administration to effectively treat chronic GVHD in a subject. Therefore, one would expect that iNKT cells can be used to more effectively treat chronic GVHD in a subject. 

Claims 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/031,213 in view of  MacDonald and Schneidawand, as applied to claims 1-6 above, and further in view of view of Exley et al (Exley, Mark A., Brian Wilson, and Steven P. Balk. Current protocols in immunology 90.1 (2010): 14-11), hereinafter Exley, and Duramad et al, (Duramad, Omar, et al. Biology of Blood and Marrow Transplantation 17.8 (2011): 1154-1168 on IDS of 12/16/2019), hereinafter Duramad.  
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending application in view of McDonald and Schneidawand have been discussed above and differ from the instantly claimed invention in that neither the in vitro expansion of iNKT cells nor contacting iNKT cells with RGI-2001 prior to administration is taught. 
However, Exley teaches that due to the relatively low frequency of iNKT cells in human peripheral blood, it has become usual to generate cell lines or clones for many functional studies. T cell lines that are highly enriched for iNKT can be generated by an initial purification step from peripheral blood. After iNKT purification, the most reliable method for selective expansion is to stimulate in vitro with α–GalCer and irradiated autologous PBMC or adherent monocytes/monocytic dendritic cells as source of APCs and feeder cells, or alternatively use of a stable α–GalCer analogue (see entire document, in particular, “Isolation of Invariant NKT Cells” section, specifically the first and fourth paragraphs). 
Duramad further teaches that KRN700 (or RGI-2001), a synthetic derivative of α-galactosyl-ceramide, can effectively induce the expansion of iNKT cells in vivo (see entire document, in particular, Abstract and first paragraph under Results section). 
It would have been obvious to one of ordinary skill in the art to expand iNKT cells with RGI-2001 prior to administration to treat chronic GVHD. One of ordinary skill in the art would have been motivated to do so since iNKT cells are a rare cell population and thus would benefit from expansion in vitro/ex vivo to generate numbers that can be used in functional assays; and RGI-2001, a synthetic derivative of α-galactosyl-ceramide, effectively induces the expansion of 

Claims 1 – 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/031,213 in view of  Su et al, (Su, H., et al. British Journal of Dermatology 158.6 (2008): 1197-1209), hereinafter Su, in view of Scheidawand et al (Schneidawind, Dominik, et al. Blood, The Journal of the American Society of Hematology 124.22 (2014): 3320-3328, on IDS of 12/16/2019), hereinafter Schneidawand. 
This is a provisional nonstatutory double patenting rejection.
The co-pending application recites a pharmaceutical dosing system for hematopoietic stem cell transplantation to a human subject in need comprising a GVHD prophylactic agent and a method of administering the pharmaceutical dosing system (co-pending claims 1 and 20). 
The co-pending application does not recite that the GVHD prophylactic agent is iNKT cells nor that the human subject has chronic GVHD. 
However, Schneidawand teaches that donor CD4 invariant natural killer T (iNKT) cells protect from GVHD morbidity and mortality in a murine model of allogeneic hematopoeitc cell transplantation, and thus iNKT cells can be considered a GVHD prophylactic agent (see entire document, in particular, Abstract, Key Points, and Discussion). Specifically, BALB/c recipient mice were treated with lethal total body irradiation and received donor CD4+ iNKT cells from C57BL/6 mice via tail vein injection (see Methods, in particular, “Allogenic bone marrow transplantation” subsection). Donor CD4+ iNKT cells inhibited proliferation of alloreactive T cells and promoted a robust expansion of donor Tregs (see Abstract, and Results on pages 3323-3325). 
Su teaches that the adoptive transfer of CD4+CD25+ T regulatory cells reverses murine lupus-like syndrome of chronic graft-versus-host disease (see entire document, in particular, Abstract and Page 1203 of Results). Specifically, CB6F1 mice received intravenous injection of BALB/c splenic lymphocytes. CB6F1 recipients were monitored for clinical signs of lupus-like syndrome of cGVHD by the following parameters: body weight, autoantibody, pathological changes of kidney. At day 14 after induction of the disease, mice received intravenous injection of freshly isolated CD4+CD25+ Tregs, in vitro expanded Tregs, and TGF-β induced Tregs. The adoptive transfer of Tregs led to a recovery of body weight and mitigation of anti-dsDNA autoantibody titres similar to normal CB6F1 mice. 
It would have been obvious to one of ordinary skill in the art to administer iNKT cells to treat chronic GVHD disease in a subject. One of ordinary skill in the art would have been motivated to so given that 1) iNKT cells promote the robust expansion of donor Tregs in vivo and 2) adoptively transferred Tregs has been shown to ameliorate established chronic GVHD. Moreover, iNKT cells can be easily isolated and greatly expanded from donor peripheral blood in vitro compared to Tregs.  While multiple administrations of iNKT cells are not specified by the combined teachings, the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 

Claims 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/031,213 in view of  Su and Schneidawand, as applied to claims 1-6 above, and further in view of view of Exley et al (Exley, Mark A., Brian Wilson, and Steven P. Balk. Current protocols in immunology 90.1 (2010): 14-11), hereinafter Exley, and Duramad et al, (Duramad, Omar, et al. Biology of Blood and Marrow Transplantation 17.8 (2011): 1154-1168 on IDS of 12/16/2019), hereinafter Duramad.  
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending application in view of Su and Schneidawand have been discussed above and differ from the instantly claimed invention in that neither the in vitro expansion of iNKT cells nor contacting iNKT cells with RGI-2001 prior to administration is taught. 
However, Exley teaches that due to the relatively low frequency of iNKT cells in human peripheral blood, it has become usual to generate cell lines or clones for many functional studies. T cell lines that are highly enriched for iNKT can be generated by an initial purification step from peripheral blood. After iNKT purification, the most reliable method for selective expansion is to stimulate in vitro with α–GalCer and irradiated autologous PBMC or adherent monocytes/monocytic dendritic cells as source of APCs and feeder cells, or alternatively use of a 
Duramad further teaches that KRN700 (or RGI-2001), a synthetic derivative of α-galactosyl-ceramide, can effectively induce the expansion of iNKT cells in vivo (see entire document, in particular, Abstract and first paragraph under Results section). 
It would have been obvious to one of ordinary skill in the art to expand iNKT cells with RGI-2001 prior to administration to treat chronic GVHD. One of ordinary skill in the art would have been motivated to do so since iNKT cells are a rare cell population and thus would benefit from expansion in vitro/ex vivo to generate numbers that can be used in functional assays; and RGI-2001, a synthetic derivative of α-galactosyl-ceramide, effectively induces the expansion of iNKT cells in vivo. Therefore, one of ordinary skill in the art would expect that in vitro/ex vivo expansion of iNKT cells with RGI-2001 prior to administration to increase the efficacy of iNKT cell treatment of chronic GVHD in a subject. 

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive 
Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al, (McDonald-Hyman, Cameron et al. Blood vol. 128,7 (2016): 1013-7. doi:10.1182/blood-2016-05-. 
McDonald teaches that the adoptive transfer of T regulatory cells ameliorates established chronic GVHD in a multi-organ disease system mouse model characterized by GC reactions, antibody deposition, and lung dysfunction (see entire documents, in particular, Abstract and Key points). Specifically, single infusion with wild-type (WT) Tregs on day 28 significantly reduced cGVHD-associated bronchiolitis obliterans syndrome (BOS) and increased Treg frequency, including Tfr. Tfh and GC B-cell frequency, GC size, and tissue pathology scores were also significantly reduced in mice given WT Tregs (see Results, Page 1015, first paragraph, right column). 
McDonald does not teach the administration of iNKT cells to treat chronic GVHD. 
However, Schneidawand teaches that donor CD4 invariant natural killer T (iNKT) cells protect from GVHD morbidity and mortality in a murine model of allogeneic hematopoeitc cell transplantation (see entire document, in particular, Abstract, Key Points, and Discussion). Specifically, BALB/c recipient mice were treated with lethal total body irradiation and received donor CD4+ iNKT cells from C57BL/6 mice via tail vein injection (see Methods, in particular, “Allogenic bone marrow transplantation” subsection). Donor CD4+ iNKT cells inhibited proliferation of alloreactive T cells and promoted a robust expansion of donor Tregs (see Abstract, and Results on pages 3323-3325). Schneidawand further states that cellular immunotherapy with iNKT cells have some benefits over the adoptive transfer of Tregs. In particular, iNKT cells are more clearly defined through their semi-invariant TCR, allowing for the isolation of a pure cell population; and, the in vitro expansion capacity of iNKT cells is several thousand fold and thus is 
It would have been obvious to one of ordinary skill in the art to administer iNKT cells rather than Tregs to treat chronic GVHD disease in a subject. One of ordinary skill in the art would have been motivated to so given that 1) iNKT cells promote the robust expansion of donor Tregs in vivo and 2) adoptively transferred Tregs has been shown to ameliorate established chronic GVHD. Moreover, iNKT cells can be easily isolated and greatly expanded from donor peripheral blood in vitro compared to Tregs.  Further, while multiple administrations of iNKT cells are not specified by the combined teachings, the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum frequency of iNKT cell administration to effectively treat chronic GVHD in a subject. Therefore, one would expect that iNKT cells can be used to more effectively treat chronic GVHD in a subject. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald in view of Schneidawand, as applied to claims 1-6 above, and further in view of Exley et al (Exley, Mark A., Brian Wilson, and Steven P. Balk. Current protocols in immunology 90.1 (2010): 14-11), hereinafter Exley, and Duramad et al, (Duramad, Omar, et al. Biology of Blood and Marrow Transplantation 17.8 (2011): 1154-1168 on IDS of 12/16/2019), hereinafter Duramad.  

However, Exley teaches that due to the relatively low frequency of iNKT cells in human peripheral blood, it has become usual to generate cell lines or clones for many functional studies. T cell lines that are highly enriched for iNKT can be generated by an initial purification step from peripheral blood. After iNKT purification, the most reliable method for selective expansion is to stimulate in vitro with α–GalCer and irradiated autologous PBMC or adherent monocytes/monocytic dendritic cells as source of APCs and feeder cells, or alternatively use of a stable α–GalCer analogue (see entire document, in particular, “Isolation of Invariant NKT Cells” section, specifically the first and fourth paragraphs). 
Duramad further teaches that KRN700 (or RGI-2001), a synthetic derivative of α-galactosyl-ceramide, can effectively induce the expansion of iNKT cells in vivo (see entire document, in particular, Abstract and first paragraph under Results section). 
It would have been obvious to one of ordinary skill in the art to expand iNKT cells with RGI-2001 prior to administration to treat chronic GVHD. One of ordinary skill in the art would have been motivated to do so since iNKT cells are a rare cell population and thus would benefit from expansion in vitro/ex vivo to generate numbers that can be used in functional assays; and RGI-2001, a synthetic derivative of α-galactosyl-ceramide, effectively induces the expansion of iNKT cells in vivo. Therefore, one of ordinary skill in the art would expect that in vitro/ex vivo expansion of iNKT cells with RGI-2001 prior to administration to increase the efficacy of iNKT cell treatment of chronic GVHD in a subject. 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al, (Su, H., et al. British Journal of Dermatology 158.6 (2008): 1197-1209.), hereinafter Su, in view of Scheidawand et al (Schneidawind, Dominik, et al. Blood, The Journal of the American Society of Hematology 124.22 (2014): 3320-3328, on IDS of 12/16/2019), hereinafter Schneidawand. 
Su teaches that the adoptive transfer of CD4+CD25+ T regulatory cells reverses murine lupus-like syndrome of chronic graft-versus-host disease (see entire document, in particular, Abstract and Page 1203 of Results). Specifically, CB6F1 mice received intravenous injection of BALB/c splenic lymphocytes. CB6F1 recipients were monitored for clinical signs of lupus-like syndrome of cGVHD by the following parameters: body weight, autoantibody, pathological changes of kidney. At day 14 after induction of the disease, mice received intravenous injection of freshly isolated CD4+CD25+ Tregs, in vitro expanded Tregs, and TGF-β induced Tregs. The adoptive transfer of Tregs led to a recovery of body weight and mitigation of anti-dsDNA autoantibody titres similar to normal CB6F1 mice. 
Su does not teach the administration of iNKT cells to treat chronic GVHD nor that the donor transplant is a bone marrow transplant, hematopoietic stem cell transplant, or progenitor cell transplant. 
However, Schneidawand teaches that donor CD4 invariant natural killer T (iNKT) cells protect from GVHD morbidity and mortality in a murine model of allogeneic hematopoeitc cell transplantation (see entire document, in particular, Abstract, Key Points, and Discussion). Specifically, BALB/c recipient mice were treated with lethal total body irradiation and received donor CD4+ iNKT cells from C57BL/6 mice via tail vein injection (see Methods, in particular, “Allogenic bone marrow transplantation” subsection). Donor CD4+ iNKT cells inhibited proliferation of alloreactive T cells and promoted a robust expansion of donor Tregs (see Abstract, 
It would have been obvious to one of ordinary skill in the art to administer iNKT cells rather than Tregs to treat chronic GVHD disease in a subject. One of ordinary skill in the art would have been motivated to so given that 1) iNKT cells promote the robust expansion of donor Tregs in vivo and 2) adoptively transferred Tregs has been shown to ameliorate established chronic GVHD. Moreover, iNKT cells can be easily isolated and greatly expanded from donor peripheral blood in vitro compared to Tregs.  Further, while multiple administrations of iNKT cells are not specified by the combined teachings, the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum frequency of iNKT cell administration to effectively treat chronic GVHD in a subject. Therefore, one would expect that iNKT cells can be used to more effectively treat chronic GVHD in a subject. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Scheidawand, as applied to claims 1-6 above, and further in view of Exley et al (Exley, Mark A., Current protocols in immunology 90.1 (2010): 14-11), hereinafter Exley, and Duramad et al, (Duramad, Omar, et al. Biology of Blood and Marrow Transplantation 17.8 (2011): 1154-1168 on IDS of 12/16/2019), hereinafter Duramad.  
The teachings of Su in view of Schneidawand have been discussed above and differ from the instantly claimed invention in that neither the in vitro expansion of iNKT cells nor contacting iNKT cells with RGI-2001 prior to administration is taught. 
However, Exley teaches that due to the relatively low frequency of iNKT cells in human peripheral blood, it has become usual to generate cell lines or clones for many functional studies. T cell lines that are highly enriched for iNKT can be generated by an initial purification step from peripheral blood. After iNKT purification, the most reliable method for selective expansion is to stimulate in vitro with α–GalCer and irradiated autologous PBMC or adherent monocytes/monocytic dendritic cells as source of APCs and feeder cells, or alternatively use of a stable α–GalCer analogue (see entire document, in particular, “Isolation of Invariant NKT Cells” section, specifically the first and fourth paragraphs). 
Duramad further teaches that KRN700 (or RGI-2001), a synthetic derivative of α-galactosyl-ceramide, can effectively induce the expansion of iNKT cells in vivo (see entire document, in particular, Abstract and first paragraph under Results section). 
It would have been obvious to one of ordinary skill in the art to expand iNKT cells with RGI-2001 prior to administration to treat chronic GVHD. One of ordinary skill in the art would have been motivated to do so since iNKT cells are a rare cell population and thus would benefit from expansion in vitro/ex vivo to generate numbers that can be used in functional assays; and RGI-2001, a synthetic derivative of α-galactosyl-ceramide, effectively induces the expansion of iNKT cells in vivo. Therefore, one of ordinary skill in the art would expect that in vitro/ex vivo . 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Trzonkowski et al, (Trzonkowski, Piotr, et al. Clinical immunology 133.1 (2009): 22-26), hereinafter Trzonkowski, in view of Scheidawand et al (Schneidawind, Dominik, et al. Blood, The Journal of the American Society of Hematology 124.22 (2014): 3320-3328, on IDS of 12/16/2019), hereinafter Schneidawand. 
Trzonkowski teaches that the adoptive transfer of ex vivo expanded CD4+CD25+ T regulatory cells significant alleviates the symptoms and reduces of pharmacologic immunosuppression of chronic GvHD (see entire document, in particular, Abstract). Specifically, a patient that underwent bone marrow transplant due to myelodysplastic syndrome developed symptoms of de novo chronic GVHD was administered donor Tregs via standard blood transfusion. In response to donor Tregs, lung function improved, hemoglobin returned to normal, musculoskeletal pain ceased, and body weight returned to normal (see Methods and Chronic GvHD sections). 
Trzonkowski does not teach the administration of iNKT cells to treat chronic GVHD. 
However, Schneidawand teaches that donor CD4 invariant natural killer T (iNKT) cells protect from GVHD morbidity and mortality in a murine model of allogeneic hematopoeitc cell transplantation (see entire document, in particular, Abstract, Key Points, and Discussion). Specifically, BALB/c recipient mice were treated with lethal total body irradiation and received donor CD4+ iNKT cells from C57BL/6 mice via tail vein injection (see Methods, in particular, “Allogenic bone marrow transplantation” subsection). Donor CD4+ iNKT cells inhibited 
It would have been obvious to one of ordinary skill in the art to administer iNKT cells rather than Tregs to treat chronic GVHD disease in a subject. One of ordinary skill in the art would have been motivated to so given that 1) iNKT cells promote the robust expansion of donor Tregs in vivo and 2) adoptively transferred Tregs has been shown to ameliorate established chronic GVHD. Moreover, iNKT cells can be easily isolated and greatly expanded from donor peripheral blood in vitro compared to Tregs.  Further, while multiple administrations of iNKT cells are not specified by the combined teachings, the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum frequency of iNKT cell administration to effectively treat chronic GVHD in a subject. Therefore, one would expect that iNKT cells can be used to more effectively treat chronic GVHD in a subject. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Trzonkowski in view of Scheidawand, as applied to claims 1-6 above, and further in view of Exley et al (Exley, Mark A., Brian Wilson, and Steven P. Balk. Current protocols in immunology 90.1 (2010): 14-11), hereinafter Exley, and Duramad et al, (Duramad, Omar, et al. Biology of Blood and Marrow Transplantation 17.8 (2011): 1154-1168 on IDS of 12/16/2019), hereinafter Duramad.  
The teachings of Trzonkowski in view of Schneidawand have been discussed above and differ from the instantly claimed invention in that neither the in vitro expansion of iNKT cells nor contacting iNKT cells with RGI-2001 prior to administration is taught. 
However, Exley teaches that due to the relatively low frequency of iNKT cells in human peripheral blood, it has become usual to generate cell lines or clones for many functional studies. T cell lines that are highly enriched for iNKT can be generated by an initial purification step from peripheral blood. After iNKT purification, the most reliable method for selective expansion is to stimulate in vitro with α–GalCer and irradiated autologous PBMC or adherent monocytes/monocytic dendritic cells as source of APCs and feeder cells, or alternatively use of a stable α–GalCer analogue (see entire document, in particular, “Isolation of Invariant NKT Cells” section, specifically the first and fourth paragraphs). 
Duramad further teaches that KRN700 (or RGI-2001), a synthetic derivative of α-galactosyl-ceramide, can effectively induce the expansion of iNKT cells in vivo (see entire document, in particular, Abstract and first paragraph under Results section). 
It would have been obvious to one of ordinary skill in the art to expand iNKT cells with RGI-2001 prior to administration to treat chronic GVHD. One of ordinary skill in the art would have been motivated to do so since iNKT cells are a rare cell population and thus would benefit from expansion in vitro/ex vivo to generate numbers that can be used in functional assays; and 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/LIA E TAYLOR/            Examiner, Art Unit 1644                                                                                                                                                                                            

/MICHAEL SZPERKA/            Primary Examiner, Art Unit 1644